Case 2:16-cv-12581-AJT-EAS ECF No. 85, PageID.2132 Filed 07/12/21 Page 1 of 2



                        UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION

ALONZO BULLMAN, JOEL CASTRO, and                             Case No.: 2:16-cv-12581
NICOLE MOTYKA,                                               Hon. Arthur J. Tarnow
     Plaintiffs,

- vs -

MATTHEW BRAY and NICO HURD,
    Defendants.
                                                                                     /

JOHNSON LAW, PLC                                CITY OF DETROIT LAW DEPARTMENT
Solomon M. Radner (P73653)                      Gregory B. Paddison (P75963)
Attorney for Plaintiff                          Attorney for Defendants
535 Griswold, Ste. 260                          Coleman A. Young Municipal Center
Detroit MI 48226                                2 Woodward Ave., Ste. 500
(248) 291-9712                                  Detroit, MI 48226
sradner@venjohnsonlaw.com                       (313) 237-0435
                                                paddisong@detroitmi.gov
                                                                                 /

                              ORDER TO DISMISS CAUSE

         This matter coming before the Court upon stipulation of the undersigned

counsel for entry of an order dismissing this action, the Court being advised in the

premises,

         IT IS HEREBY ORDERED:

1.       This action is dismissed with prejudice and without costs and without attorney

         fees to any party.

2.       This order resolves the last pending claims and closes the case.

                                                s/Arthur J. Tarnow
DATE: July 12, 2021                             ARTHUR J. TARNOW
                                                Senior U.S. District Judge
Case 2:16-cv-12581-AJT-EAS ECF No. 85, PageID.2133 Filed 07/12/21 Page 2 of 2



The undersigned stipulate to entry of the above order:

/s/   Solomon M. Radner                      /s/   Gregory B. Paddison
      JOHNSON LAW, PLC                       CITY OF DETROIT LAW DEPARTMENT
      Solomon M. Radner (P73653)             Gregory B. Paddison (P75963)
      Attorney for Plaintiffs                Attorney for Defendants
      535 Griswold, Ste. 260                 Coleman A. Young Municipal Center
      Detroit MI 48226                       2 Woodward Ave., Ste. 500
      (248) 291-9712                         Detroit, MI 48226
      sradner@venjohnsonlaw.com              (313) 237-0435
                                             paddisong@detroitmi.gov
